    18-04801-NPO Dkt 7 Filed 12/17/18 Entered 12/17/18 15:00:15 Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:
      VC BATON ROUGE, LA, LLC,                                          CASE NO. 18-04801-NPO

               DEBTOR.                                                               CHAPTER 11

                                   DEFICIENCY NOTICE
                                 Notice of Missing Documents
                                               and
                       Notice of Dismissal if Documents Not Timely Filed


To the Debtor and his attorney, if any:

In order for this case to be administered, it is necessary that the item(s) described below be filed
accordingly.

List of 20 Largest Unsecured Creditors due: December 18, 2018

Attorney Disclosure Statement due: December 28, 2018
List of Equity Security Holders due:      December 28, 2018
Disclosure Notice to Debtors due:      December 28, 2018
Schedules A-J due:    December 28, 2018
Summary of Schedules due:      December 28, 2018
Statement of Financial Affairs due:     December 28, 2018
Signed Declaration concerning Schedules/Statements due:        December 28, 2018

In the event the Schedules, Statements, and Other Documents, pursuant to Federal Rule of
Bankruptcy Procedure Rule 1007-I, are not filed on or before the above due deadline, this case
may be dismissed without further notice or hearing.


                                                      Danny L. Miller, Clerk of Court
DATED: December 17, 2018
                                                      By:     /s/ Candice Ramage
                                                                  Deputy Clerk
